Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the amendment filed 04/19/2022, the following has occurred: claims 1, 3-11, 13-20, and 31-33 have been amended.  Now, claims 1, 3-11, 13-20, and 31-33 remain pending.

Allowable Subject Matter
Claims 1, 3-11, 13-20, and 31-33 are allowed.  The following is an examiner’s statement of reasons for allowance: the primary reason that claims 1, 3-11, 13-20, and 31-33 distinguish over the prior art is the inclusion of the combination of limitations of isolating image elements within an image of pills or capsules, associated with a patient, by performing edge detection to identify shape outlines of the pills or capsules; for each image element, extracting a color attribute of each pill or capsule, generate a potential pill match list based on the shape outline, the color attribute, and a set of potential pill matches, generating a prioritized medication list based on disease correlation data and a diagnosed disease of the patient, prioritized according to a probability of known pill types matching the image element, displaying the image element, the prioritized list, and the probability of the known pill types matching the image element, and producing a validated medication list based on received user verification of each of the medical image elements and the prioritized medication list for the medical image elements, and for each of the image elements, estimating a dose of the image element by utilizing a reference scale to extract a size attribute.  The closest prior art (Kalamas, Delise, Jarnagin, and Botten) disparately discloses various elements of the claims including using edge-detection to identify shape outlines, extracting color attributes, generating a potential pill match list, receiving user feedback, and estimating a dose.  However, the prior art does not explain how to combine these disparate elements to arrive at the claimed invention.  Therefore, it would not have been obvious to combine these various teachings to arrive at the claimed invention outlined above. Additionally, while several references in the prior art describe matching medication images based on image properties, these references do not combine this matching with diagnosis and disease-based matching as recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bartfeld, US Patent No. 9,031,853, discloses performing edge detection on pills, extracting color attributes of pills or capsules, and determining a match of medication images.
Helgason, International Application Publication No. WO 2012/056317, discloses identifying pill image properties including pill edge shapes and colors and identifying pill matches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. Luke Gilligan whose telephone number is (571)272-6770. The examiner can normally be reached Monday through Friday 8:45-5:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C. Luke Gilligan
Primary Examiner
Art Unit 3626



/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626